Exhibit 10.19










September 6, 2016


Keith Bethel




Dear Keith:


We are pleased to inform you of your promotion to the position of Chief Growth
Officer, Aramark, reporting directly to Eric Foss.
    
Enclosed are three copies of the Offer Detail Summary highlighting the
compensation terms and conditions associated with your new role. We ask that you
please retain one copy for your records and return two signed copies of this
letter to me.


If you have any questions, or if I may be of any help to you, please do not
hesitate to call me at 215.238.3203. Congratulations on your promotion! I look
forward to working with you in your new role.


Sincerely,




/s/ Lynn McKee
Lynn McKee
Executive Vice President, Human Resources






Please sign and date below acknowledging that you have received this letter and
accepted our offer.




Accept:
 
Keith P. Bethel
 
 
 
 
(Please Print Name)
 
 
 
 
 
 
 
 
 
/s/ Keith P. Bethel
 
September 7, 2016
 
 
(Please Sign Name)
 
Date













--------------------------------------------------------------------------------

Exhibit 10.19




Keith Bethel
Offer Detail Summary
September 6, 2016



--------------------------------------------------------------------------------

 
 
 
Title:
Chief Growth Officer
Aramark
 
 
 
 
Level:
Band 2
 
 
 
 
Reports To:
Eric J. Foss
Chairman, President and Chief Executive Officer
 
 
 
 
Location:
Philadelphia, PA
 
 
 
 
Effective Date:
October 1, 2016
 
 
 
 
Base Salary:
$400,000
 
 
 
 
Bonus:
You will continue to be eligible to participate in Aramark’s Management
Incentive Bonus (MIB) Plan for Fiscal Year 2017.  As further described in the
Plan, if you are eligible to receive a Management Incentive Bonus, the amount of
your Bonus will be determined on the basis of both the performance of Aramark
and your performance measured against certain annual financial and non-financial
goals.  The guideline for your position is a target bonus of 85% of base salary.
 
 
 
 





--------------------------------------------------------------------------------

Exhibit 10.19


Benefits:






Equity Incentives:
You will continue to be eligible to participate in the standard Aramark Benefits
Program, as well as the Benefits/Perquisites Programs in place for ELC members,
which are subject to change from time to time.


We will recommend to the Compensation and Human Resources Committee of the Board
of Directors (the “Committee”) that you be awarded equity grants with a value of
approximately $850,000. This amount is inclusive of the equity grant award
commitment made to you in the Offer Detail Summary dated June 1, 2016 related to
your expanded role supporting the Healthcare, Facilities and Higher Education
Sector.


The value of these awards will be comprised of: 40% time based non-qualified
stock options, 40% performance stock units and 20% time based restricted stock
units.   The value of the time based non-qualified stock options will be based
on their Black Scholes value as determined by Aramark. The exercise price of the
stock options will be equal to the fair market value of Aramark stock on the
date of grant, as such fair market value is defined under the 2013 Stock
Incentive Plan.  The value of the restricted stock units and performance stock
units will be based on the fair market value of the restricted stock units and
the target number of performance stock units.


The stock options will generally vest over 4 years, 25% each year.  The
performance stock units have a vesting period of 3 years, with the number of
performance stock units that are eligible to vest determined based on
achievement by Aramark of the applicable performance targets as provided in the
performance stock unit award and grant certificate.  The restricted stock units
will generally vest over 4 years, 25% each year.  The actual terms and
conditions of the stock options, performance stock units (including the
performance targets) and restricted stock units, in each case including the
vesting terms, will be set forth in the award agreement and grant details for
each such instrument that will be provided to you following the grant. 


Your stock option, performance stock unit and restricted stock unit grants
described above are subject to approval and generally will be granted at a
future Compensation and Human Resources Committee meeting where awards are
considered. 




 
Auto Allowance:




You will continue to be eligible to receive an auto allowance of $1,100 per
month. This amount is subject to all applicable withholding taxes, is paid
monthly and is not pro-rated.
 
 
 
 
This offer letter, along with the agreements referenced herein, sets forth the
entire understanding of the parties with respect to all aspects of the offer.
Any and all previous agreements or understandings between or among the parties
regarding the subject matter hereof, whether written or oral, are superseded by
this offer letter.
 
 
 





